DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s arguments (see pages 7-8, “Remarks” filed 3/14/2022).
Applicant teaches that by having the primary polarization transmission axis for at least one of the internal surfaces being oriented obliquely, rather than parallel or perpendicular, to the principal axis allows for enhanced control of the proportion of illumination which is coupled out by each internal surface as a function of the angle of the polarizer axis orientation relative to the polarization state of the illumination propagating within the substrate (see page 8, “Remarks” filed 3/14/2022).
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A light-guide optical element comprising:
(a) a transparent substrate having at least two parallel major external surfaces for guiding light within the substrate by internal reflection at said external surfaces; and
(b) a plurality of mutually parallel internal surfaces deployed within said substrate non-parallel to said major external surfaces, at least part of each of said internal surfaces comprising a structural polarizer having a primary polarization transmission axis, said structural polarizer being substantially 
wherein a principal axis of each of said internal surfaces is defined as a direction parallel to said major external surfaces, and wherein said primary polarization transmission axis for at least one of said internal surfaces is oriented obliquely to said principal axis.
Claims 2-17 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/MARY A EL-SHAMMAA/Examiner, Art Unit 2883